COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 GARY GONZALEZ,                                               No. 08-13-00326-CV
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                        171st Judicial District Court
                                               §
 IONE GRIMM,                                                of El Paso County, Texas
                                               §
                             Appellee.                          (TC# 2008-3847)
                                               §

                                            §
                                          ORDER

      The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                          '
October 27, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Albert Armendariz, Jr., the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before October 27, 2014.

       IT IS SO ORDERED this 22nd day of September, 2014.

                                            PER CURIAM